Citation Nr: 0919298	
Decision Date: 05/22/09    Archive Date: 05/26/09

DOCKET NO.  06-34 276	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in St. Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence to reopen a claim for 
service connection for dental treatment purposes has been 
received.

2. Whether new and material evidence to reopen a claim for 
service connection for a low back disability has been 
received.

3.  Entitlement to service connection for a low back 
disability, claimed as thoracic facet disease.

4.  Entitlement to service connection for hepatitis B.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

James A. DeFrank, Associate Counsel


INTRODUCTION

The Veteran had active military service from July 1960 to 
July 1982.

These matters come before the Board of Veterans' Appeals 
(Board) on appeal of a January 2006 rating decision in which 
the RO, in part, declined to reopen claims for service 
connection for dental treatment purposes and for a low back 
disability, as well as denied entitlement to service 
connection for hepatitis B.  The Veteran filed a notice of 
disagreement (NOD) in February 2006, and the RO issued a 
statement of the case (SOC) in August 2006.  The Veteran 
filed a substantive appeal (via a VA Form 9, Appeal to Board 
of Veterans' Appeals) in September 2006.  The RO issued a 
supplemental SOC (SSOC) reflecting the continued denial of 
the claims in March 2008.

In September 2008, the Veteran and his wife testified during 
a hearing before the undersigned Veterans Law Judge at the 
RO; a transcript of that hearing is of record. 

The Board notes that in the March 2008 SSOC, the RO addressed 
the merits of the claim for service connection for a low back 
disability.  However, regardless of the RO's actions, the 
Board has a legal duty under 38 U.S.C.A. §§ 5108, 7104 (West 
2002) to address the question of whether new and material 
evidence has been received to reopen the claim for service 
connection.  That matter goes to the Board's jurisdiction to 
reach the underlying claim and adjudicate the claim on a de 
novo basis.  See Barnett v. Brown, 83 F. 3d 1380, 1383 (Fed. 
Cir. 1996).  As the Board must first decide whether new and 
material evidence to reopen the claim has been received-and, 
in view of the Board's favorable decision on the request to 
reopen-the Board has characterized that portion of the appeal 
involving a low back disability as encompassing the two 
matters set forth on the title page.

In so doing, the Board has also considered the recent 
decision of the United States Court of Appeal for the Federal 
Circuit (Federal Circuit) in Boggs v. Peake, 520 F. 3d 1330 
(Fed. Cir. 2008).  In that decision, the Federal Circuit held 
that a claim for one diagnosed disease or injury cannot be 
prejudiced by a prior claim for a different diagnosed disease 
or injury.  Rather, the two claims must be considered 
independently.  See Ephraim v. Brown, 82 F.3d 399 (Fed. Cir. 
1996).  In this case, as will be discussed below, the Veteran 
was previously denied service connection for a low back 
disability on the basis that there was no current medical 
evidence of such disability.  In February 2005, the Veteran 
sought to reopen his claim for a low back disability.  As 
there was no diagnosed disability at the time of the previous 
rating decision, the findings of a low back disability since 
that denial cannot constitute a different diagnosed disease 
or injury.  As such, new and material evidence is required to 
reopen the claim for service connection for a low back 
disability. 


FINDINGS OF FACT

1.  All notification and development actions needed to fairly 
adjudicate each claim on appeal have been accomplished.

2.  In an October 1992 rating decision, the RO denied service 
connection for dental trauma; although notified of the denial 
in a November 1992 letter, the Veteran did not initiate an 
appeal.

3.  No new evidence associated with the claims file since the 
October 1992 rating decision, when considered by itself or in 
connection with evidence previously assembled, relates to an 
unestablished fact necessary to substantiate the claim for 
service connection for dental treatment purposes, or raises a 
reasonable possibility of substantiating that claim. 

4.  In a November 1982 rating decision, the RO denied service 
connection for a low back disability; although notified of 
the denial in a December 1982 letter, the Veteran did not 
initiate an appeal.

5.  Evidence associated with the claims file since the 
November 1982 denial of the claim for service connection for 
a low back disability is not cumulative and redundant of 
evidence of record at the time of the prior denial, relates 
to an unestablished fact necessary to substantiate the claim, 
and raises a reasonable possibility of substantiating the 
claim. 

6.  Although the Veteran experienced multiple back injuries 
in service, there is no evidence of thoracic facet disease 
for several years after service, and the most persuasive 
opinion to address the question of whether there exists a 
nexus between in-service injuries and the Veteran's thoracic 
facet disease weighs against the claim.

7.  While hepatitis B was not diagnosed in service or for 
many years after, an uncontradicted post-service medical 
opinion indicates that the Veteran has current hepatitis B 
that had its onset in service.


CONCLUSIONS OF LAW

1.  The October 1992 RO decision denying service connection 
for dental trauma is final.  38 U.S.C.A. § 7105(b) (West 
2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2008).

2.  As evidence received since the RO's October 1992 denial 
is not new and material, the criteria for reopening the claim 
for service connection for dental treatment purposes, are not 
met.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 
(2008). 

3.  The November 1982 RO decision that denied service 
connection for a low back disability is final.  38 U.S.C.A. § 
7105(b) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 
(2008).

4.  As evidence received since the RO's November 1982 denial 
is new and material, the criteria for reopening the claim for 
service connection for a low back disability, are met.  38 
U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 (2008). 

5.  The criteria for service connection for a low back 
disability, claimed as thoracic facet disease, are not met.  
38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 
2008); 38 C.F.R. §§ 3.159, 3.303 (2008). 

6.  The criteria for service connection for hepatitis B are 
met.  38 U.S.C.A. §§ 1101, 1110, 5103, 5103A, 5107 (West 2002 
& Supp. 2008); 38 C.F.R. §§ 3.102, 3.159, 3.102, 3.303 
(2008). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 & Supp. 2008)) includes enhanced duties to notify 
and assist claimants for VA benefits.  VA regulations 
implementing the VCAA have been codified, as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2008).

Notice requirements under the VCAA essentially require VA to 
notify a claimant of any evidence that is necessary to 
substantiate the claim(s), as well as the evidence that VA 
will attempt to obtain and which evidence he or she is 
responsible for providing.  See, e.g., Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (addressing the duties 
imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  
As delineated in Pelegrini v. Principi, 18 Vet. App. 112 
(2004), after a substantially complete application for 
benefits is received, proper VCAA notice must inform the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim(s); (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any 
evidence in her or his possession that pertains to the 
claim(s), in accordance with 38 C.F.R. § 3.159(b)(1). 

The Board notes that, effective May 30, 2008, 38 C.F.R. § 
3.159 has been revised, in part.  See 73 Fed. Reg. 23,353-
23,356 (April 30, 2008).  Notably, the final rule removes the 
third sentence of 38 C.F.R. § 3.159(b)(1), which had stated 
that VA will request that a claimant provide any pertinent 
evidence in his or her possession.  

VCAA-compliant notice must be provided to a claimant before 
the initial unfavorable decision on a claim for VA benefits 
by the agency of original jurisdiction (in this case, the 
RO).  Id.; Pelegrini, 18 Vet. App. at 112.  See also Disabled 
American Veterans v. Secretary of Veterans Affairs, 327 F.3d 
1339 (Fed. Cir. 2003).  However, the VCAA notice requirements 
may, nonetheless, be satisfied if any errors in the timing or 
content of such notice are not prejudicial to the claimant.  
Id.

Given the favorable disposition to reopen the claim of 
entitlement to service connection for a low back disability 
and to grant the claim for service connection for hepatitis 
B, the Board finds that all notification and development 
actions needed to fairly adjudicate these claims have been 
accomplished. 

Regarding the issue of whether new and material evidence has 
been received to reopen a claim for service connection for 
dental treatment purposes, with respect to requests to reopen 
previously denied claims, a claimant must be notified of both 
what is needed to reopen the claim and what is needed to 
establish the underlying claim for service connection.  See 
Kent v. Nicholson, 20 Vet. App. 1 (2006). 

In this case, a March 2005 pre-rating letter notified the 
Veteran that his claim for service connection for dental 
trauma/treatment had been previously denied and informed him 
that to reopen his claim, the RO/AMC needed new and material 
evidence.  The March 2005 letter specifically advised the 
Veteran that, in order to be considered material, the 
evidence had to pertain to the reason the claim was 
previously denied, and noted that the claim had been 
previously denied because dental trauma and combat had not 
been shown.  The March 2005 letter also informed the Veteran 
that, in order to be considered new and material, the 
evidence would have to raise a reasonable possibility of 
substantiating the claim, and could not simply be repetitive 
or cumulative of the evidence of record at the time of the 
previous denial.

Thus, the March 2005 VCAA letter provided notice to the 
Veteran regarding what information and evidence was needed to 
substantiate the underlying claim for service connection for 
dental treatment, and advised him as to what information and 
evidence must be submitted by the Veteran and what 
information and evidence would be obtained by VA.  As the 
RO/AMC explained the type of evidence needed to establish 
each element of a claim for service connection for dental 
treatment, and explained what constitutes new and material 
evidence to reopen such a claim, the, Kent requirements have 
been met.

VA's notice requirements apply to all five elements of a 
service connection claim: Veteran status, existence of a 
disability, a connection between the Veteran's service and 
the disability, degree of disability, and effective date of 
the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).

Regarding the claim for entitlement to service connection for 
a low back disability, claimed as thoracic facet disease, a 
post-rating letter dated in June 2006 provided notice to the 
Veteran regarding what information and evidence was needed to 
substantiate the claim for service connection for a low back 
disability, claimed as thoracic facet disease, as well as 
what information and evidence must be submitted by the 
Veteran, and what information and evidence would be obtained 
by VA.  The June 2006 letter also notified the Veteran that 
he could send VA information that pertained to his claim.  

After issuance of the June 2006 letter, and opportunity for 
the Veteran to respond, the August 2006 SOC reflects 
readjudication of the claim.  Hence, the Veteran is not shown 
to be prejudiced by the timing of the aforementioned notice.  
See Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006); see 
also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the 
issuance of a fully compliant VCAA notification followed by 
readjudication of the claim, such as in a statement of the 
SOC or SSOC, is sufficient to cure a timing defect). 

The record also reflects that VA has made reasonable efforts 
to obtain or to assist in obtaining all relevant records 
pertinent to the matter herein decided.  Pertinent medical 
evidence associated with the claims file consists of VA and 
private treatment records, and the reports of August 1982, 
December 1984 and January 2007 VA examinations.  Also of 
record and considered in connection with the appeal is the 
transcript of the Veteran's September 2008 hearing, along 
with various statements submitted by the Veteran and his 
representative, on his behalf.  The Board also finds that no 
additional RO action to further develop the record is 
warranted.  

In summary, the duties imposed by the VCAA have been 
considered and satisfied.  Through various notices of the RO, 
the Veteran has been notified and made aware of the evidence 
needed to substantiate these claims, the avenues through 
which he might obtain such evidence, and the allocation of 
responsibilities between himself and VA in obtaining such 
evidence.  There is no additional notice that should be 
provided, nor is there any indication that there is 
additional existing evidence to obtain or development 
required to create any additional evidence to be considered 
in connection with the claim.  Consequently, any error in the 
sequence of events or content of the notice is not shown to 
prejudice the Veteran or to have any effect on the appeal.  
Any such error is deemed harmless and does not preclude 
appellate consideration of the matter on appeal, at this 
juncture.  See Mayfield, 20 Vet. App. at 543 (rejecting the 
argument that the Board lacks authority to consider harmless 
error).  See also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 
549 (Fed. Cir. 1998). 




II.  Petitions to Reopen

Under pertinent legal authority, VA may reopen and review a 
claim that has been previously denied if new and material 
evidence is submitted by or on behalf of a claimant. 38 
U.S.C.A. § 5108 (West 2002 & Supp. 2008); 38 C.F.R. § 
3.156(a) (2007); see also Hodge v. West, 155 F.3rd 1356 (Fed. 
Cir. 1998).

Regarding petitions to reopen filed on or after August 29, 
2001, 38 C.F.R. § 3.156(a) defines "new" evidence as evidence 
not previously submitted to agency decision makers and 
"material" evidence as evidence that, by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  New 
and material evidence can be neither cumulative nor redundant 
of the evidence of record at the time of the last final 
denial of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a) (2008).

In determining whether new and material evidence has been 
received, VA must initially decide whether evidence 
associated with the claims file since the prior final denial 
is, in fact, new.  As indicated by the regulation cited 
above, and by judicial case law, "new" evidence is that which 
was not of record at the time of the last final disallowance 
(on any basis) of the claim, and is not "merely cumulative" 
of other evidence that was then of record.  This analysis is 
undertaken by comparing newly received evidence with the 
evidence previously of record.  After evidence is determined 
to be new, the next question is whether it is material.

The provisions of 38 U.S.C.A. § 5108 (West 2002 & Supp. 2008) 
require a review of all evidence submitted by or on behalf of 
a claimant since the last final denial on any basis to 
determine whether a claim must be reopened.  See Evans v. 
Brown, 9 Vet. App. 273, 282-3 (1996).  Furthermore, for 
purposes of the "new and material" analysis, the credibility 
of the evidence is presumed.  Justus v. Principi, 3 Vet. App. 
510, 512-513 (1992).


A.  Dental Treatment

Specific to claims for service connection involving dental 
disorders, the Board notes that, under 38 C.F.R. § 3.381 
(2008), treatable carious teeth, replaceable missing teeth, 
dental or alveolar abscesses, and periodontal disease are to 
be considered service-connected solely for the purpose of 
establishing eligibility for outpatient dental treatment as 
provided in 38 C.F.R. § 17.161 (2008).  

To establish entitlement to service connection for a tooth, 
the veteran must have sustained a combat wound or other in- 
service trauma.  See 38 U.S.C.A. § 1712(c) (West 2002 & Supp. 
2008); 38 C.F.R. § 3.381(b) (2008).  The significance of 
finding a dental condition is due to in-service trauma is 
that a veteran will be eligible for VA outpatient dental 
treatment, without being subject to the usual restrictions of 
a timely application and one-time treatment.  38 C.F.R. § 
17.161(c) (2008).  Mere dental treatment or cracking a tooth 
while eating is not sufficient to establish eligibility for 
treatment.  Similarly, broken bridgework due to injury is not 
dental trauma because it must be the injury of a natural 
tooth.  Further, for the purposes of determining whether a 
veteran has treatment eligibility, the term "service trauma" 
does not include the intended effects of treatment provided 
during the veteran's military service.  VAOPGCPREC 5- 97 
(1997), 63 Fed. Reg. 15,556 (1997). 

In an October 1992 rating decision, the RO initially denied 
service connection for dental trauma, based on a finding that 
the records before the RO showed no evidence of combat or 
trauma.  The evidence before the RO consisted of the 
Veteran's service dental treatment records from August 1974 
to December 1978. The service treatment records do not 
contain any other notes indicating complaints, treatment, or 
diagnosis pertaining to dental trauma.

Although notified of the RO's October 1992 denial in a letter 
in November 1992, the Veteran did not initiate an appeal; 
hence, that decision is final as to the evidence then of 
record, and is not subject to revision on the same factual 
basis.  See 38 U.S.C.A. § 7105(b); 38 C.F.R. §§ 3.104, 
20.302, 20.1103. 

In this appeal, the Veteran's representative filed a petition 
to reopen his claim for service connection for dental 
treatment, in February 2005.

However, none of the evidence received since the October 1992 
denial, to include  VA Medical Center (VAMC) notes pertaining 
to dental treatment and private medical records, indicates 
that there was in-service dental trauma or combat. 

The Board finds that the additionally received VAMC and 
private records are "new" in the sense that they were was not 
previously before agency decision makers.  The Board also 
finds, however, that this evidence is not "material" for 
purposes of reopening the claim for service connection for 
dental trauma for treatment purposes as this evidence does 
not include any new evidence concerning dental trauma in 
service.  This evidence is not material because it does not 
also provide a reasonable possibility of substantiating the 
claim.  Simply stated, none of the evidence is pertinent to 
the central question underlying the claim for service 
connection-whether the Veteran had in-service dental trauma.  
Hence, the evidence is not material for purposes of reopening 
the claim. 

The only other evidence associated with the claims file since 
the prior denial consists of the Veteran's and his 
representative's written assertions and testimony that he was 
knocked in the mouth while aboard the U.S.S. Skylark during a 
4 point mooring exercise.  

The only other evidence associated with the claims file 
consists of the Veteran's oral and written assertions (as 
well as those by his representative, on his behalf), that he 
has current dental disability as a result of injuries 
sustained in an in-service accident when he was knocked in 
the mouth while aboard the U.S.S. Skylark during a 4 point 
mooring exercise.  These statements appear to be, 
essentially, redundant of assertions made in connection with 
the prior claim, and, thus, are not new for purposes of 
reopening the claim.  Even if new, however, these statements 
would not constitute material evidence to reopen the claim.  
To the extent that the Veteran asserts that he sustained 
dental trauma to teeth, this fact was of record and 
considered by the RO in the prior final October 1992 
decision.  There is still no objective evidence of dental 
trauma in service or that a suggestion that such trauma 
resulted in the Veteran's current dental problems.

Under these circumstances, the Board must conclude that new 
and material evidence to reopen the claim for service 
connection for dental treatment has not been received.  As 
such, the requirements for reopening the claim are not met, 
and the October 1992 denial of the claim for service 
connection for dental trauma remains final.  As the Veteran 
has not fulfilled his threshold burden of submitting new and 
material evidence to reopen his finally disallowed claim, the 
benefit-of-the-doubt doctrine is not applicable.  See Annoni 
v. Brown, 5 Vet. App. 463, 467 (1993). 

B.  Low Back Disability

The RO denied the Veteran's claim for a low back disability 
in November 1982.  The pertinent evidence of record at the 
time of the November 1982 rating decision included the 
service treatment records, which reflect intermittent 
treatments for low back pain.  On VA examination in November 
1982, the diagnosis was chronic low back pain.  The basis for 
the November 1982 denial was that current pathology of the 
back was not shown by the evidence of record. 

Although notified of the RO's November 1982 denial in a 
letter in December 1982, the Veteran did not initiate an 
appeal; hence, that decision is final as to the evidence then 
of record, and is not subject to revision on the same factual 
basis.  See 38 U.S.C.A. § 7105(b); 38 C.F.R. §§ 3.104, 
20.302, 20.1103. 

The Veteran sought to reopen his claims for service 
connection in February 2005.

Among the evidence associated with the claims file since 
November 1982 denial of service connection is the report of a 
February 2005 initial back evaluation at a private facility.  
A diagnosis of thoracic disc disease was given.  
Additionally, March 2005 X-rays demonstrated facet 
degenerative joint changes of the thoracic spine.  

Resolving all doubt in the Veteran's favor, the Board finds 
that the above-described evidence provides a basis for 
reopening the claim for service connection for a low back 
disability.

At the time of the November 1982 rating decision, there was 
no evidence of a low back disability on which to support a 
claim for service connection.  The private treatment record 
indicating a diagnosis of thoracic disc disease and the March 
2005 X-ray demonstrating facet degenerative joint changes of 
the thoracic spine, suggest the possibility of a low back 
disability.

The Board finds that this evidence is "new" in that it was 
not before agency adjudicators at the time of the November 
1982 denial of service connection, and is not duplicative or 
cumulative of evidence previously of record.  Moreover, this 
evidence is "material" in that it addresses whether the 
Veteran currently has a low back disability.  Hence, this 
evidence raises a reasonable possibility of substantiating 
the Veteran's claim for service connection.  The additionally 
received medical evidence provides a basis for reopening the 
claim.  As noted above, for the purposes of determining 
whether the claim should be reopened, the evidence is 
presumed to be credible.

Under these circumstances, the Board concludes that the 
criteria for reopening the claim for service connection for a 
low back disability, claimed as thoracic facet disease, are 
met.  See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156. 

III.  Service Connection

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R.            § 3.303.  
Service connection may be granted for any disease diagnosed 
after discharge from service when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Where a veteran served 90 days or more during a period of war 
or after December 31, 1946, and arthritis becomes manifest to 
a degree of l0 percent within 1 year from date of termination 
of such service, such disease shall be presumed to have been 
incurred in service, even though there is no evidence of such 
disease during the period of service.  This presumption is 
rebuttable by affirmative evidence to the contrary.  38 
U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

When a veteran seeks service connection for a disability, due 
consideration shall be given to the supporting evidence in 
light of the places, types, and circumstances of service, as 
evidenced by service records, the official history of each 
organization in which the veteran served, the veteran's 
military records, and all pertinent medical and lay evidence.  
See 38 U.S.C.A. § 1154(a) (West 2002); 38 C.F.R. § 3.303(a). 
Under 38 U.S.C.A. § 1154(b), "combat veterans, in certain 
circumstances, [may] use lay evidence to establish service 
connection of a disease or injury."  See Caluza v. Brown, 7 
Vet. App. 498, 505 (1995).  Furthermore, a veteran's 
assertions regarding an injury during combat shall be 
accepted if consistent with the circumstances, conditions, 
and hardships of such service.  See 38 U.S.C.A. § 1154(b); 38 
C.F.R. § 3.304(d).

A.  Low back disability, claimed as thoracic facet disease

After a full review of the record, including the medical 
evidence and statements made by and on the Veteran's behalf, 
the Board finds that service connection for claimed thoracic 
facet disease is not warranted.

The evidence of record establishes that the Veteran has been 
diagnosed with thoracic facet disease; however, there is no 
competent evidence that indicates such disorders are 
medically related to service.

The first medical evidence of degenerative changes in the mid 
thoracic spine is reflected in a January 2005 treatment 
record, almost 23 years after service.  Clearly, such time 
period is well beyond the presumptive period for establishing 
service connection for arthritis as a chronic disease.  See 
38 C.F.R. §§ 3.307, 3.309.  Moreover, the passage of many 
years between discharge from active service and the medical 
documentation of a claimed disability is a factor that tends 
to weigh against a claim of service connection.   See Maxson 
v. Gober, 230 F. 3d 1330, 1333 (Fed. Cir. 2000); Shaw v. 
Principi, 3 Vet. App. 365 (1992). 

The Veteran's service treatment records show that he had a 
long history of lower back pain.  The first instance occurred 
in March 1969.  In June 1971, the Veteran presented with 
acute back pain without any neurological abnormality.  In May 
1972, the Veteran was diagnosed with prostratis.  In October 
1977, the Veteran presented with pain in his back that was 
associated with momentary numbness across one half of his 
face and head.  The Veteran noted similar incidents since 
1972.  X-rays of the spine in October 1979 appeared normal.

The first available post-service medical records in the file 
are dated in August 1982 when the Veteran underwent a VA 
examination.  The examiner noted a medical history of low 
back pain from diving injuries that included a pinched 
sciatic nerve in 1977.  The diagnosis was chronic back pain.

On December 1984 VA examination, the Veteran reported 
constant back pain with sharp pains generated down his left 
leg.

An MRI in January 2005 at the Panama City VAMC revealed 
degenerative changes in the mid thoracic spine with disc 
space narrowing and small dorsal disc herniations.

In February 2005, the Veteran presented for an initial back 
evaluation at a private facility with complaints of aching in 
the low back region.  He reported a previous injury/problem 
with this part of his body.  It was noted that the Veteran 
was a retired Navy Master Diver with 23 years of sustaining 
injuries who was also in a car accident in 1982.  The Veteran 
was diagnosed with thoracic disc disease.

March 2005 X-rays revealed facet degenerative joint changes 
of the thoracic spine.  

On January 2007 VA examination, the Veteran presented with 
back pain.  The examiner noted that the Veteran's separation 
X-rays were negative, and that medical records revealed that 
the Veteran began to have significant back discomfort in 
January 2005 as well as some reports of back pain in 2002.  
The examiner diagnosed the Veteran with thoracic degenerative 
joint and disc disease, T7-T11 and degenerative joint disease 
of the lumbar spine.  There was no objective evidence of 
radiculopathy.  The examiner stated that these findings were 
not consistent with the minimal complaints during military 
service and occurred years after military service.  He 
concluded that it was less likely than not caused by or 
related to military service.

The Board points out that there is no competent opinion 
establishing a medical nexus between thoracic facet disease 
and the Veteran's military service.  In fact, while the 
January 2007 VA examiner diagnosed the Veteran with thoracic 
degenerative joint and disc disease, T7-T11 and degenerative 
joint disease of the lumbar spine, he opined-based on 
examination of the Veteran and consideration of his 
documented medical history-that it was unlikely that the 
Veteran's current disability is related to military service.  
None of the competent medical evidence currently of record 
includes any contrary opinion (that is, one that actually 
supports the claim), and neither the Veteran nor his 
representative has presented or identified any such existing 
opinion.  The Board also emphasizes that the fact that the 
Veteran's own reported history of a relationship between a 
back disability and service as reflected in his treatment 
records and testimony does not constitute competent evidence 
of the required nexus.  See LeShore v. Brown, 8 Vet. App. 
406, 409 (1995).  See also Reonal v. Brown, 5 Vet. App. 458, 
461 (1993); Elkins v. Brown, 5 Vet. App. 474, 478 (1993).

As a final point, the Board observes that the service 
personnel records show that the Veteran served in the 
Republic of Vietnam.  Although he received some medals, 
neither the medals nor the Veteran's Report of Separation, 
reflecting a military occupational specialty (MOS) as a 
Master Diver, indicate that the Veteran was involved in 
combat.  Accordingly, the provisions of 38 U.S.C.A. § 
1154(b), which lowers the burden of proof for combat 
veterans, are not applicable.  However, the Board points out 
that, even if participation in combat was shown, 38 U.S.C.A. 
§ 1154 does not alter the fundamental requirements of a 
current disability, and of medical nexus between that 
disability and service.  See, e.g., Kessel v. West, 13 Vet. 
App. 9 (1999).  See also Caeser v. West, 195 F.3rd 1373 (Fed. 
Cir. 1999) citing Collette v. Brown, 82 F.3rd 389 (1996).  In 
this case, as explained above, there simply is no competent 
medical evidence to show that the Veteran's current thoracic 
facet disease is medically related to his active military 
service, and the only opinion on that point weigh against the 
claim.

In adjudicating this claim, the Board has considered oral and 
written assertions of the Veteran (and those by his 
representative, on his behalf) that the Veteran's thoracic 
facet disease is related to his military service.  As 
indicated above, the claim turns on the medical matter of 
etiology, or medical relationship, between current disability 
and service-a matter within the province of trained medical 
professionals.  See Jones v. Brown, 7 Vet. App. 134, 137-38 
(1994).  As the appellant and his representative are not 
shown to be other than laypersons without the appropriate 
medical training and expertise, neither is competent to 
render a probative (i.e., persuasive) opinion on a medical 
matter.  See, e.g., Bostain v. West , 11 Vet. App. 124, 127 
(1998), citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
See also Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a 
layperson is generally not capable of opining on matters 
requiring medical knowledge").  Hence, the lay assertions in 
this regard have no probative value.

Under these circumstances, the Board finds that the claim for 
service connection for thoracic facet disease must be denied.  
In reaching this conclusion, the Board has considered the 
applicability of the benefit-of-the-doubt doctrine.  However, 
as no competent, probative evidence supports the claim, that 
doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 
C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 
(1990).

B.  Hepatitis B

Considering the pertinent evidence of record, and resolving 
all reasonable doubt in the Veteran's favor, the Board finds 
that service connection for hepatitis B is warranted.

Turning first to the question of current disability, the 
evidence of record establishes that the Veteran has been 
diagnosed with hepatitis B.  In a March 2005 letter, a 
treating physician stated that the Veteran was first seen and 
diagnosed with hepatitis B in August 1991.  As this and other 
medical evidence supports a finding of current hepatitis B, 
the question that thus remains is the relationship, if any, 
between current low hepatitis B and service.

Service medical records do not reflect any finding or 
diagnosis of hepatitis B.  However, the Veteran has asserted 
in multiple written statements and during the September 2008 
hearing that he was exposed to raw sewage during his many 
diving missions.  The Veteran is competent to report a 
history of an in-service injury.  See, e.g., Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1991).  Moreover, the Veteran's 
DD214 (Certificate of Release or Discharge from Active Duty) 
reflects the Veteran's service as a master diver for 5 years 
and 5 months which tends to lend credibility to the Veteran's 
assertion of exposure to hepatitis B when diving in polluted 
waters.

In a September 2006 letter, the Veteran's treating physician 
stated that the Veteran had chronic hepatitis B which was 
believed to be contracted during his service in the military 
where he served in Vietnam, Japan and the Mediterranean 
between 1960 and 1982.  The treating physician diagnosed 
hepatitis B, and opined that the Veteran's hepatitis B was 
medically related to service.  The Board finds that this 
opinion provides a medical nexus between current hepatitis B 
and service.  The Board notes that the treating physician 
examined the Veteran prior to rendering his opinion and also 
had treated him for his hepatitis for over 24 years.  
Significantly, the opinion of the treating physician 
regarding current hepatitis B is not contradicted by any 
other medical evidence or opinion.  

When, after careful consideration of all procurable and 
assembled data, a reasonable doubt arises regarding service 
origin, the degree of disability, or any other point, such 
doubt will be resolved in favor of the claimant.  By 
reasonable doubt is meant one that exists because an 
approximate balance of positive and negative evidence which 
does satisfactorily prove or disprove the claim.  It is a 
substantial doubt and one within the range of probability as 
distinguished from pure speculation or remote possibility.  
38 C.F.R. § 3.102.  See also 38 U.S.C.A. § 5107(b); Gilbert, 
1 Vet. App. at 53-56.

Under the circumstances of this case, and with resolution of 
all reasonable doubt in the Veteran's favor, the Board 
concludes that service connection for hepatitis B is 
warranted. 


ORDER

As new and material evidence has not been received, the 
request to reopen the claim for service connection for dental 
treatment is denied. 

As new and material evidence to reopen the claim for service 
connection for thoracic facet disease, has been received, to 
this limited extent, the appeal is granted. 

Service connection for low back disability, claimed as 
thoracic facet disease, is denied.

Service connection for hepatitis B is granted.



____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


